Citation Nr: 1507501	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by Tristate Memorial Hospital, from October 8, 2010 through October 12, 2010.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by Tristate Memorial Hospital, on January 17, 2011.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2011 decisions by the Northwest Network Payment Center of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.

There are no records pertaining to the Veteran in Virtual VA or the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities.
	
2.  The Veteran was treated at Tristate Memorial Hospital from October 8, 2010 to October 12, 2010 and on January 17, 2011.

3.  The Veteran had not received treatment at a VA medical facility within the 24-month period preceding the furnishing of the emergency medical services on October 8, 2010 or January 17, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement for the cost of medical treatment provided at Tristate Memorial Hospital from October 8, 2010 to October 12, 2010 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-1008 (2014).

2.  The criteria for reimbursement for the cost of medical treatment provided at Tristate Memorial Hospital on January 17, 2011 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2014).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Legal Criteria for Reimbursement by VA

The Veteran is claiming reimbursement for treatment received at Tristate Memorial Hospital from October 8, 2010 to October 12, 2010 and on January 17, 2011.  He essentially asserts that he sought treatment there in an emergency situation that was hazardous to his life and health.  According to the Veteran, he thought he was having a heart attack (October 2010) and had a reaction to his pacemaker (January 2011), and his symptoms were so severe as to prohibit him from seeking care elsewhere.   In the alternative, the Veteran acknowledges that he is not service-connected for any disabilities, but that he should be reimbursed because his insurance only covers a portion of his care at the hospital.  

At the outset, the Board finds that expenses for the treatment at issue were not preauthorized by VA.  The Veteran has not asserted that he contacted the VA at any point before or during his hospitalization to obtain authorization, and VA records show that no one contacted the VA facility for any reason until December 16, 2010 (for the October 2010 period of treatment) and August 15, 2011 (for the January 17, 2011 treatment).  The Veteran has not alleged that he ever personally contacted VA for authorization and nothing in his statements can be construed as an assertion that he obtain preauthorization for any of the treatment he received in October 2010 or January 2011.

When a Veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014). Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

The Board points out that the Veteran is not service-connected for any disease or disability, and he is not a participant in a vocational rehabilitation program.  As he does not meet criteria of 38 U.S.C.A. § 1728(a), the Veteran is not eligible for VA payment or reimbursement for the unauthorized medical expenses in question under 38 U.S.C.A. § 1728.

As the Veteran does not meet the criterion for benefits under 38 U.S.C.A. § 1728, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.  

According to records from the Veteran's October 2010 admission, the Veteran reported that he had insurance through Medicare Critical, Asuris Northwest, and AARP Healthcare, and gave the policy numbers; he also stated that he had insurance through the Veterans Administration and gave his Social Security number.  Documentation in the record reflects that VA was informed that the Veteran had insurance, and that the hospital administrator was informed by VA that the Veteran was not eligible for reimbursement based on a lack of timely filing of his claim for reimbursement; the decisions issued to the Veteran indicate that the Veteran was ineligible because he had other insurance benefits and did not receive treatment for any service-connected disabilities.  

The applicable regulation for claims under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.

One of the conditions precedent requires the Veteran to have been an "active Department health-care participant."  38 U.S.C.A. § 1725(b).  This condition is met if the Veteran (1) is enrolled in the VA health care system and (2) has received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. § 1725(b)(2)(B); 38 C.F.R. § 17.1002(d). 

Also included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  See 38 C.F.R. § 17.1002(f) (2014).  The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).   Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  The current language of 38 C.F.R. § 17.1002(f) clarifies the language of 38 U.S.C.A. § 1725(b)(3)(B) by reiterating the Veteran's liability for emergency treatment if such Veteran has no health-plan contract in whole or in part.

Under 38 U.S.C.A. § 1725, a Veteran is only considered to be 'personally liable' for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2014).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid. 

Notations in the claims files indicate that the Veteran had not received any VA care within the 24-month period preceding his care at Tristate Memorial Hospital from October 8, 2010 to October 12, 2010 or prior to the January 17, 2011 treatment; the Veteran admits this fact.  He makes an equitable argument that he did not enroll in VA care because he lives over 100 miles from the nearest VA Medical Center.  However, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The Board is without authority to grant or restore benefits simply because doing so might be equitable.  See 38 U.S.C.A. §503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Suttman v. Brown, 5 Vet. App. 127, 138 (Equitable relief is committed to the sole discretion of the Secretary, and the Board is without jurisdiction to review the exercise of that discretion.).

The Board also recognizes that the Veteran seeks payment for the portion of medical expenses not covered by his insurance carriers.  Nevertheless, the fact that not all of the medical expenses from this treatment were covered completely by his private insurance and/or Medicare is not relevant under the foregoing statute and regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).  

It is important for the Veteran to understand that VA does not normally pay for private treatment of a nonservice-connected disorder that is not related to VA treatment or military service.  It is only under extremely limited circumstances that VA may do so under the law.  The laws cited above form the only basis that VA may pay for these services.  Thus, there simply is no legal basis for payment or reimbursement for the medical expenses incurred at Tristate Memorial Hospital from October 8, 2010 to October 12, 2010 and on January 17, 2011.  

The evidence in this case is unequivocal.  The undisputed evidence shows that the Veteran had not received VA care prior to his emergency treatment at Tristate Memorial Hospital on October 8, 2010 or January 17, 2011.  Likewise, the Veteran has a health-plan contract as defined by the statute.  He has not disputed either of these facts.  He has never sought VA treatment and he has coverage under Medicare and private insurers; payment by VA is thus barred.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).   While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that his insurance did not cover and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  The Veteran's claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Tristate Memorial Hospital, from October 8, 2010 to October 12, 2010 is denied.

Entitlement to payment or reimbursement for the cost of medical treatment provided at Tristate Memorial Hospital, on January 17, 2011 is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


